                 IN THE UNITED STATES DISTRICT COURT
                                                                              FILED
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION
                                                                              JAN 10 2019
                                                                              Clerk, U.S Courts
                                                                              District Of Montana
                                                                               Missoula Division


GEORGE HARDIN,                                        CV 18-81-M-DWM

                     Plaintiff,

        vs.                                                 ORDER

QK HOLDINGS, LLC d/b/a
DENNY'S,

                     Defendant.


      The parties having filed a stipulation for dismissal pursuant to Rule 41 (a),

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED. The jury trial set for April 29, 2019, is VACATED.
                   y....
     DATED this j{L_ day of January, 2019.




                                                        loy, District Judge
                                                        istrict Court
